           Case 1:21-cv-02424-VEC Document 17 Filed 08/26/21 Page 1 of 2


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
 -------------------------------------------------------------- X       DOC #:
 NAMEL NORRIS,                                                  :       DATE FILED: 8/26/2021
                                              Plaintiff,        :
                                                                :
                            -against-                           :    21-CV-2424(VEC)
                                                                :
 PARK WEST SHOE REPAIR, INC., a New York :                                 ORDER
 corporation, d/b/a EXPRESS SHOE REPAIR, and :
 72 WEST 87TH STREET LLC, a New York limited :
 liability company,                                             :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 25, 2021 (Dkt. 16), the parties notified the Court that they have

reached an agreement in principle resolving all issues; and

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 15 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 15 days. Any request filed after 15 days or without a showing of good

cause may be denied solely on that basis.

        Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 15-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                                   Page 1 of 2
         Case 1:21-cv-02424-VEC Document 17 Filed 08/26/21 Page 2 of 2




request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                           ______________________ _ _______
                                                      _________________________________
Date: August 26, 2021                                       VALERIE CAPRONII
      New York, NY                                        United States District Judge




                                            Page 2 of 2
